Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/159042 to Eaton.
Regarding claim 1, Eaton teaches a motorcycle accessory assembly for attachment with a motorcycle fuel tank 21 (see Figures 1B, 1C), the motorcycle accessory assembly comprising: an accessory 12 including: an outer end (outer side of cover 40) defined by a cover 40 for viewing and/or handling, an inner end (inner side of cover 40) opposed from the outer end along a central axis, and a connection portion 50 provided at the inner end, wherein the connection portion of the accessory is devoid of screw threads and forms part of a bayonet connection, wherein the connection portion includes at least one structure of the group consisting of: bayonet slots and locking tabs (tabs 50), and wherein the cover extends radially outward beyond the connection portion to cover the connection portion.  

Regarding claim 4, an additional connection portion 11 cooperating with the connection portion of the accessory to defines the bayonet connection, wherein the additional connection portion is adapted for securement with the fuel tank (see Figure 1B).  
Regarding claim 5, the additional connection portion fits radially between first and second walls that extend from the inner end of the accessory (see Figures 2 and 4; the inner side of cover 40 has an outer circular wall 41a around peripheral edge and an inner circular wall 42a).  
Regarding claim 9, the connection portion 11 includes three circumferentially-spaced locking tabs positioned at even intervals (tabs 53 shown in Figure 5), each of the locking tabs having a prong 56 that extends radially outward.  
Regarding claim 10, an outer surface of the cover has a convex shape (see Figure 1C).

Claim(s) 1, 2, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2,987,584 to Quevilly.
Regarding claim 1, Quevilly teaches a motorcycle accessory assembly for attachment with a motorcycle fuel tank (applicant does not claim the invention in combination with the motorcycle or tank, except as a part of an intended use, so the accessory is interpreted as one that can be used on a motorcycle, but does not have to be taught in combination with a motorcycle). The accessory assembly comprises an accessory 40, 60, including: an outer end (body of GPS support 61 or cover 80) defined by a cover 61, 80 for viewing and/or handling, an inner end (far end as seen in Figure 1, left end of body 61C as seen in Figure 2) opposed from the outer end along a central axis, and a connection portion 81, 65 provided at the inner end, wherein the connection portion of the accessory is devoid of screw threads and forms part of a bayonet connection.  The connection portion includes at least one structure of the group consisting of: bayonet 
Regarding claim 2, the cover 80 defines an uninterrupted surface completely covering the connection portion.  
Regarding claim 4, the motorcycle accessory assembly further comprises an additional connection portion 50 cooperating with the connection portion 65, 81, of the accessory to define the bayonet connection, wherein the additional connection portion is adapted for securement with the fuel tank (the additional connection portion has a securement portion 52 that is flat that is mounted using screws, gluing or welding, so it could be used for attachment to a motorcycle gas tank.  
Regarding claim 10, an outer surface of the cover has a convex shape (see Figure 1).  
Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratcliffe (PGPub 2007/0124972).
Regarding claim 1, Ratcliffe teaches a vehicle accessory assembly 4 that could be used for attachment with a motorcycle fuel tank, the accessory assembly comprising: an accessory  including: an outer end (with indicia 8) defined by a cover 4 for viewing and/or handling, an inner end opposed from the outer end along a central axis, and a connection portion 12 provided at the inner end, wherein the connection portion of the accessory is devoid of screw threads and forms part of a bayonet connection, wherein the connection portion includes at least one structure of the group consisting of: bayonet slots and locking tabs (tabs 32), and wherein the cover extends radially outward beyond the connection portion to cover the connection portion.  
Regarding claim 4, Ratcliffe teaches an additional connection portion (base 14) cooperating with the connection portion of the accessory to define the bayonet connection, wherein the additional connection portion is adapted for securement with the fuel tank (it can be attached using adhesive layer 24, seen in Figure 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Quevilly.
Regarding claim 3, Quevilly teaches the motorcycle accessory is an electrical device with a display (a GPS or mobile phone) and is located at the outer end of the accessory.  It fails to specifically teach the device is a battery powered or solar powered.  However, it is well known that electrically devices, particularly mobile phones include batteries for powering the device, in order to allow them to be mobile.
It would have been obvious to one of ordinary skill in the art to provide the mobile device of Qeuvilly (the GPS or mobile phone) with battery power, as is old and well known, in order to allow the phone to be usable when not attached to the vehicle.
Regarding claim 9, Quevilly teaches two circumferentially-spaced locking tabs (rods 64) rather than three.  However, it would have been an obvious matter of duplication of parts to provide three rather than two locking tabs on the connection portion, in order to provide a more secure connection between the accessory and the vehicle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ratcliffe.
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Quevilly in view of GB Hoen (USPN 4,657,462).
Regarding claim 6, Quevilly is silent regarding a compressible resilient material extending outwardly from the inner end of the accessory and compressed between the accessory and part of a vehicle.
Hoen teaches a bayonet connector having a first connection portion 13, 14, having locking tabs 23a, 23b, an additional connection portion 11, 12, cooperating with the connection portion to define a bayonet connection and an axially- compressible resilient member 15 extending outwardly from the inner end of the accessory and adapted to be compressed between the accessory and the additional connection portion to hold the connection in place.
It would have been obvious to one of ordinary skill in the art to provide the bayonet connection of Quevilly with an axially- compressible resilient member, as taught by Hoen, in order to help to hold the connection portions in engagement with each other.
.  
Claims 6, 8, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quevilly in view of GB 1,429,924 to Bowles.
Regarding claims 6 and 11, Quevilly is silent regarding a compressible resilient material extending outwardly from the inner end of the accessory and compressed between the accessory and part of a vehicle.
Bowles teaches a bayonet connector having a first connection portion 1 having locking tabs, an additional connection portion 3 cooperating with the connection portion to define a bayonet connection and an axially- compressible resilient member 5 extending outwardly from the inner end of the accessory 1 and adapted to be compressed between the accessory and the additional connection portion to hold the connection in place.
It would have been obvious to one of ordinary skill in the art to provide the bayonet connection of Quevilly with an axially- compressible resilient member, as taught by Bowles, in order to help to hold the connection portions in engagement with each other.  It would also have been obvious to recess the resilient member partially into the inner end of the accessory, in order to center the compressible material in the connection.
Regarding claim 8, the resilient member is in the form of a hollow cylinder or a closed cylinder (a slightly hollowed out cylinder with a close cylinder center).  
Regarding claim 12, Quevilly teaches the motorcycle accessory is an electrical device with a display (a GPS or mobile phone) and is located at the outer end of the accessory.  It fails to specifically teach the device is a battery powered or solar powered.  However, it is well known that electrical 
It would have been obvious to one of ordinary skill in the art to provide the mobile device of Qeuvilly (the GPS or mobile phone) with battery power, as is old and well known, in order to allow the phone to be usable when not attached to the vehicle.
Regarding claim 13, the connection portion of Quevilly forms part of a bayonet connection and includes at least one structure of the group consisting of: bayonet slots and locking tabs (tabs).  
Regarding claim 14, Quevilly teaches an additional connection portion (base 50) cooperating with the connection portion of the accessory to define the bayonet connection, wherein the additional connection portion is adapted for securement with the vehicle.  
Regarding claim 16, the resilient member taught by Bowles extends outwardly from the inner end of the accessory to be compressed between the accessory and the fuel tank when the accessory is attached to the fuel tank with the connection portion.  
Regarding claim 17, the resilient member is in the form of a closed cylinder (the central portion of the resilient member is a closed cylinder).  
Regarding claim 18, the resilient member of Bowles has sides that are partly hollowed out.
Regarding claim 19, Quevilly teaches two circumferentially-spaced locking tabs (rods 64) rather than three.  However, it would have been an obvious matter of duplication of parts to provide three rather than two locking tabs on the connection portion, in order to provide a more secure connection between the accessory and the vehicle.
Regarding claim 20, an outer surface of the cover has a convex shape (see Figure 1 of Quevilly; cover 80 has a convex outer portion 82).  
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ratcliffe in view of Hoen. 

Hoen teaches a bayonet connector having a first connection portion 13, 14, having locking tabs 23a, 23b, an additional connection portion 11, 12, cooperating with the connection portion to define a bayonet connection and an axially- compressible resilient member 15 extending outwardly from the inner end of the accessory and adapted to be compressed between the accessory and the additional connection portion to hold the connection in place.
It would have been obvious to one of ordinary skill in the art to provide the bayonet connection of Ratcliffe with an axially- compressible resilient member partly within the accessory inner end, as taught by Hoen, in order to help to hold the connection portions in engagement with each other.
Regarding claim 13, the connection portion of Ratcliffe forms part of a bayonet connection and includes at least one structure of the group consisting of: bayonet slots and locking tabs.  
Regarding claim 14, Ratcliffe teaches an additional connection portion 14 to define the bayonet connection, wherein the additional connection portion is adapted for securement to a vehicle (the adhesive connection 24 of Ratcliffe also makes it possible to connect the accessory to a gas tank).  
Regarding claim 15, Ratcliffe teaches a bayonet connection where one connection portion has inner 13 and outer 14 walls and the other connection portion has radial tabs 32 that fit radially between the inner and outer walls.  However, in Ratcliffe, the connection portion of the accessory fits within the walls of the additional connection, rather than the accessory having the inner and outer walls that receive the additional connection.  However, it would have been an obvious reversal of parts to provide the tabs on the additional connection and the walls on the accessory, in order to accomplish substantially the same result in substantially the same way and to move the access slot 15 of Ratcliffe to the base to improve the appearance of the accessory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson is a solar powered accessory mounted to a motorcycle fuel tank.
Mosset shows an accessories removably connected to a motorcycle fuel tank.
Schultze teaches an electronic accessories removably connected to a motorcycle fuel tank.
Whitten teaches a cell phone mount using a bayonet connection that is mounted to a cycle.
Peters teaches a bayonet connection for an electronic device.
Enyeart teaches a cap mounted by a bayonet connector.
Musacchia teaches annular compressible members use with bayonet connectors.
Salvaggio teaches providing solar panels on a motorcycle gas tank.
Jardel and Snoeck teach bayonet connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




amb